Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 1 of 33




                       EXHIBIT A
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 2 of 33




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  PETER J. NYGÅRD,

                          Plaintiff,

                             v.                                     Civil Action No.
                                                                    1:2019-cv-01559-LGS-KNF
  LOUIS M. BACON, JOHN DOES 1-100 AND DOE CORPS.
  1-30,

                      Defendants.


                             SECOND AMENDED COMPLAINT

        Plaintiff PETER J. NYGÅRD (“Nygård”), complaining of Defendants, LOUIS M.

BACON (“Louis Bacon” or “Defendant”), JOHN DOES 1-100 and DOE CORPS. 1-30 alleges:

                                        INTRODUCTION

       1.      This is an action alleging fraud, civil conspiracy to commit fraud, abuse of process,

and racketeering, arising from a scheme orchestrated by Defendant, in concert with others, that

was designed and implemented with the sole purpose of damaging Nygård.

       2.      Over two decades ago, Defendant and his agents made an offer to Nygård to buy

Nygård’s property, Nygård Cay, where Defendant owned the adjacent property. When Nygård

rejected the offer, Defendant and his agents told Nygård that Defendant would get the property

one way or another. Thereafter, Defendant proceeded to shape his enterprises and plan his

racketeering activity designed to destroy and damage Nygård so he could rid himself of Nygård at

Nygård Cay. Specifically, Defendant engaged in a scheme to manufacture and fabricate evidence

of sexual misconduct by Plaintiff through payments, coercion, threats and promises made to

individuals so that they would create false stories about Plaintiff, provide false information to the


                                                 1

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 3 of 33




media and social media, use false information to threaten and prosecute civil actions against

Plaintiff, and provide false information to authorities who would prosecute Plaintiff and have him

incarcerated. These efforts by Defendant were designed to destroy Plaintiff’s business reputation,

his property and resources, his opportunities to pursue his chosen profession, his opportunities to

pursue other business interests, and ultimately his liberty.

       3.      Defendant’s scheme has come to fruition, with Plaintiff’s personal and business

reputation ruined, his financial interests ruined, his assets depleted, his liberty removed with his

continued incarceration, and as first threatened, his removal from his property at Nygård Cay.

       4.      For more than a decade, Defendant and his co-conspirators operated a complex

network of cooperative enterprises that share the common goal of systematically damaging

Nygård, and stripping him of his liberties.

       5.      The racketeering activity described herein affects interstate or foreign commerce,

and includes, among numerous other activities, paying and offering to pay individuals to harass

and extort Nygård, assert untruthful statements about Nygård, influence or intimidate other

individuals in their dealings with Nygård, including their business dealings with Nygård, filing

false reports about Nygård, making false statements and providing false information to the

authorities to prompt civil and criminal action, including within the meaning of NY Penal Law

§240.50 and 18 U.S.C. § 287, and to support anticipated legal actions brought by Louis Bacon and

his agents or conduits and cohorts against Nygård, including paying and offering to pay witnesses

in actions or proceedings upon agreement or understanding that the testimony of such witnesses

will thereby be influenced, including within the meaning of NY Penal Law § 215, bribing a

witness, and other bribery statutes.




                                                  2

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 4 of 33




                                           PARTIES

                                             Plaintiff

       6.      Nygård is a Canadian citizen, owns the Nygård Cay property in the Bahamas, and

owned property in, and had business interests in, the United States.

       7.      For decades, and as recently as 2020, Nygård conducted business at various

locations around the world, including the United States and in New York, promoting the design,

manufacture, distribution, and sale of women’s clothing and accessories. Until 2020, Nygård’s

face, likeness, name, and signature adorned the branding of a Nygård fashion line, and brands

operated under the name “Nygård.” One of the stores selling such merchandise branded “Nygård,”

was located at 1431 Broadway, New York, NY 10018.

       8.      As a direct result of the acts alleged herein by Defendant and the associated

enterprises set forth below, since December 2020, Nygård, has been incarcerated and he remains

detained at the Headingly Correctional Centre near Winnipeg, Manitoba, Canada, awaiting

extradition to New York federal authorities in the United States, and specifically in New York.

                                           Defendants

       9.      Louis Bacon is a resident of New York State, with residences and businesses in

New York City and Long Island.

       10.     Louis Bacon is the Chairman and Chief Executive Officer of Moore Capital

Management (“MCM”), a private Investment firm headquartered at 11 Times Square, New York,

NY 10036. MCM has additional offices in London and Hong Kong. Louis Bacon is Chairman of

the Boards of Belvedere Property Management LLC (“Belvedere”), a property management firm

with headquarters in New York, and Wilson Mesa Ranch Holdings, LLC (“Wilson Mesa”), a land

holding company affiliated with Belvedere. Louis Bacon is the Founder and Chairman of the Board


                                                3

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 5 of 33




of the Moore Charitable Foundation, Inc. (“MCF”), a New York-based not-for-profit located at 11

Times Square, New York, New York 10036. Louis Bacon is a founding member and a director of

Save the Bays, an organization in the Bahamas that relied and/or relies on funding and support

from Waterkeeper Alliance, Inc., a New York not-for-profit corporation that has received Louis

Bacon-directed funds, and which used its funds primarily to advance the destruction of Nygård.

Louis Bacon is the founder and benefactor of Our Sanctuary, a Bahamian charity that has used its

funds primarily for the advancement of the false claims and false statements made against Nygård.

       11.     Until sometime in 2013, Louis Bacon was the primary client of Citco Fund Services

in the Bahamas, a financial institution through which certain of Louis Bacon’s money likely flowed

to fund activities referenced herein.

       12.     John Does 1-100 are those individuals (male and female) who actively and

knowingly participated in the actions complained of herein and may upon further discovery and

investigation include some of the individuals mentioned below.

       13.     Doe Corps. 1-30 are those entities who actively and knowingly participated in the

actions complained of herein and may upon further discovery and investigation include some of

the entities mentioned below.

                                           Enterprises

       14.     Section 1962(c) makes it “unlawful for any person employed by or associated with

any person employed by or associated with any enterprise engaged in, or the activities of which

affect, interstate or foreign commerce, to conduct or participate directly or indirectly, in the

conduct of such enterprise’s affairs through a pattern of racketeering activity ….” 18 U.S.C. §

1962(c).

       15.     As set forth herein, Louis Bacon willfully and knowingly committed and conspired


                                                4

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 6 of 33




to commit racketeering activities through a pattern involving a network of separate yet cooperative

enterprises and/or associations in fact (hereinafter collectively “the Network”), which impacted

interstate and foreign commerce.

       16.     Together, the Network cooperatively and collaboratively devised and carried out

acts to accomplish their common goal of damaging Nygård’s image, business and property, in his

personal and professional capacities (hereinafter referred to as the “Network’s Common Goal”).

       17.     The initial RICO enterprise, the Enterprise to Remove Nygård from Lyford Cay

and Destroy Nygård (“Lyford Cay Enterprise”), managed by Louis Bacon, included co-

conspirators Robert F. Kennedy Jr., Frederick Smith (“Fred Smith”), Bradley Pratt, Princess Pratt,

Mary Braithwaite, Jerry Forrester, Zack Bacon, and Pericles Maillis. The persons involved in the

Lyford Cay Enterprise intended to accomplish their goal of removing Nygård from his property in

Lyford Cay by procuring false witness statements regarding sexual misconduct designed to

damage Nygård’s public image and business relationships, deprive him of funds and deprive him

of liberty. When the Lyford Cay Enterprise initially failed to exile Nygård from his property, Louis

Bacon established subsequent enterprises to accomplish the goal of forcing Nygård to leave

Nygård Cay and the Network’s Common Goal.

       18.     The Enterprise of Charitable Organizations (“Non-Profit Enterprise”) involves the

collaborative and cooperative efforts of many of the controlling members of various charitable

organizations, founded by, funded by, or controlled by Louis Bacon. The charitable organizations

and their controlling members involved in the Non-Profit Enterprise includes organizations and

individuals listed in paragraphs 10 and 17 above. Louis Bacon maintained control over this

Enterprise in large part through his financial support which was directed for the sole purpose of

using such funds to achieve the Network’s Common Goal.


                                                 5

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 7 of 33




       19.     The Murder for Hire Enterprise was managed and funded by Louis Bacon,

including the retention of Wisler Davilma (“Bobo”), Livingston Bullard (“Toggi”), D&R Agency

LLC (“D&R”), Fred Smith, John DiPaolo, Damian McLaughlin, Michael Pintard, James Lawson,

and JDL & Associates Consulting Corp., who acted as agents for this Enterprise. The Murder for

Hire Enterprise set out to accomplish the Network’s Common Goal by paying known criminals

millions of dollars to set up Nygård, using illegal recording devices and other methods of

entrapment, to put him in legal jeopardy and destroy his public image and business relationships.

       20.     The Enterprise to Harbor Illegal Alien Witnesses in Private Protection Program

Enterprise (“Witness Protection Enterprise”) involved individuals who worked for Louis Bacon,

including investigators and lawyers, who acted as agents for this Enterprise, including Zack Bacon,

Belvedere, Wilson Mesa, Doneth Cartwright, Lisa Haba, Jeff Davis, TekStratex, Anthony Beach,

Palladino & Sutherland, and Allison Cain. Louis Bacon and his co-conspirators of this Enterprise

arranged for the transportation of illegal alien witnesses to the United States, including Philincia

Cleare, Tazhmoye Cummings, Samantha Storr, and Jestan Sands, with promises of immigration

papers, education, housing, and money. Louis Bacon, along with his co-conspirators of this

Enterprise, also arranged for the transportation of United States residents, including Stephen

Feralio, across state lines, with promises of compensation, to carrying out racketeering activities

in furtherance of the Network’s Common Goal. Together, the agents intended to exploit witnesses

through coercion, extortion, bribes, and compensation in order to disseminate false information

about Nygård, to make false claims to the federal authorities and in civil litigation, and to interact

with the media for the purpose of achieving the Network’s Common Goal.

       21.     The Enterprise to Tamper with Witnesses and to Procure False Witness Statements

(“Witness Tampering Enterprise”) for over a decade through this year, involved individuals and


                                                  6

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 8 of 33




entities that stood to gain by the success of the Network’s Common Goal, and the continued

incarceration of Nygård. The persons involved in this Enterprise, includes Fred Smith, Palladino

& Sutherland, Jack Palladino, Sara Ness, Allison Cain, O’Keefe-Tatigian Investigations and

Associates, Inc., TekStratex, Greg Gutzler, Lisa Haba, Shannon Moroney, and Pamela Erickson.

These persons, as agents of this Enterprise in furtherance of the Network’s Common Goal, used

methods that include bribery, extortion, coercion, threats, and deception with the intention of

obtaining and publishing false statements about Nygård through interfering with, threatening,

coercing, manipulating and paying witnesses, including Jestan Sands, Richette Ross, Litira Fox,

Bianca McKinney, Stephen Feralio, Darlyne Lucchesi, Tazhmoye Cummings, Jacky Jasper,

Philincia Cleare, Gary Marchetti, Mark Tobias, Ana Garcea, Ken Grondin, Biehare Agonafer and

numerous Jane Does and John Does who are suing Nygård, in addition to others. As a result of the

efforts of the Witness Tampering Enterprise, false claims were filed, Nygård became the target of

a relentless media assault premised on the false information, and this ultimately led to Nygård’s

resignation from and the loss of Nygård’s businesses, the civil proceedings, and the criminal

investigation and prosecution of him, which has resulted in Nygård’s ongoing incarceration and

loss of liberty.

       22.         The Enterprise to File False Claims (“False Claims Enterprise”) is tied closely to,

cooperative with, and was (in-part) dependent upon the efforts and acts by the Witness Tampering

Enterprise. This Enterprise involved individuals and entities who worked for Louis Bacon,

including agents, investigators, and lawyers, including Michael Artan, Thomas Elfmont, Palladino

& Sutherland, TekStratex, DiCello Levitt Gutzler, Greg Gutzler, The Haba Law Firm, Lisa Haba,

Shannon Moroney and others. As early as 2010, and continuing today, this Enterprise has been

responsible for the threats and filing of numerous lawsuits containing false allegations, and


                                                    7

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 9 of 33




associated media interactions, including Bianca McKinney, Tazhmoye Cummings, Philincia

Cleare, Richette Ross, April Telek, and plaintiffs in Jane Doe and John Doe lawsuits filed in New

York and California, which relied on the false statements procured by the agents and efforts of the

Witness Tampering Enterprise. As a result of the collaborative efforts of the False Claims

Enterprise, lawsuits were filed in foreign and domestic jurisdictions, including federal and state

courts in California, Florida, and New York. The filing of these false claims added momentum to

the ongoing media assault against Nygård, and succeeded in accomplishing the Lyford Cay

Enterprise’s initial goal of exiling Nygård from the Bahamas and from his property at Nygård Cay,

and overall the Network’s Common Goal, which ultimately led to the destruction of Nygård’s

image and business relationships and resulted in Nygård’s incarceration.

       23.     The Enterprise to Damage Nygård through Media Campaign (“Media Enterprise”),

managed by Louis Bacon, as early as 2008, through the present, has involved a collaborative,

cooperative, and deliberate effort by journalists, major media outlets, various news sources,

broadcast and streaming programs, and social media to destroy Nygård’s reputation and livelihood

and to further the Network’s Common Goal. Louis Bacon and his co-conspirators acting as agents

on behalf of this Enterprise, including the Canadian Broadcasting Corporation (“CBC”), Stephen

Davis, Timothy Sawa, Stephen Feralio, Jacky Jasper, Philincia Cleare, Tazhmoye Cummings,

Palladino & Sutherland, SistahsAbused.com, The New York Times, Zack Bacon, Fred Smith,

Doneth Cartwright, James Lawson, Kim Barker and Catherine Porter, used proxies to make false

statements in the media, as well as used additional methods of threats, coercion, intimidation,

manipulation and bribery in furtherance of the Network’s Common Goal.

                                JURISDICTION AND VENUE

       24.     This Court has original jurisdiction over the subject matter of this action pursuant


                                                8

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 10 of 33




to 28 U.S.C. § 1332; there is a complete diversity of citizenship in that the citizenship of Plaintiff

is diverse from the citizenship of Defendant, and the matter in controversy exceeds $75,000.

       25.       This Court has personal jurisdiction over Defendant as Louis Bacon is a citizen of

the United States and is a resident of the State of New York.

       26.       Louis Bacon and other persons associated with or employed by the enterprises

described herein conducted and participated in the affairs of that enterprise through a pattern of

racketeering, and entered an unlawful conspiracy, in violation of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962 (a), (b), (c), and (d), thereby causing

injury to Nygård.

       27.       Pursuant to 28 U.S.C. § 1331, this Court also has subject matter jurisdiction over

this action, as Nygård’s claims arise under the laws of the United States and present a federal

question to be decided in any appropriate United States District Court. Specifically, 18 U.S.C. §§

1964(c) and (d) provide that any person injured in his business or property by reason of 18 U.S.C.

§ 1962 may sue therefor in any appropriate United States District Court.

       28.       This Court can and should exercise supplemental jurisdiction over Nygård’s state

law claims for relief, pursuant to 28 U.S.C. § 1367, as these claims are substantially related to the

federal claims (RICO), in that they arise from a common nucleus of operative facts, giving rise to

the same case or controversy under Article III of the United States Constitution.

       29.       This action may be brought in this judicial district pursuant to 18 U.S.C. § 1965(a)

and 28 U.S.C. § 1391(b), because Defendant resides and transacts affairs in this District, and a

substantial part of the events giving rise to the claims herein occurred within the jurisdiction of

this District.

       30.       This judicial district is further the appropriate venue and forum for this action to be


                                                   9

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 11 of 33




brought insofar as the acts giving rise to the claims were: (1) directed, authorized or ratified in this

judicial district in New York; (2) a significant number of witnesses are located in New York; (3)

the requested relief is sought to be enforced in the State of New York; (4) the damages were

directed to, at least in part, result in New York; and, (5) there is no better venue for this dispute to

be litigated.

                                      ADDITIONAL FACTS

         31.     Plaintiff brings this action because Defendant violated the RICO statute, 18 U.S.C.

§ 1962, injuring Nygård’s business and property, and these injuries were caused by the violation

of § 1962. Further, § 1962(c) makes it unlawful for Defendant or any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering or collection of unlawful debt. 18 U.S.C. § 1962(c).

    I.         VIOLATION OF 18 U.S.C. § 1962

                 A. Violations of 18 U.S.C. §§ 1341, 1343: Issues Relating to Mail and Wire Fraud

         32.     Defendant and agents within one or several of the associated enterprises within the

Network (hereinafter “Defendant and Network Agents”) violated 18 U.S.C. § 1341 by frauds and

swindles committed through violations more than twice in the past ten years. Defendant and

Network Agents violated § 1341 through Defendant’s efforts procuring witnesses and their false

statements to disparage and damage Nygård in his business or property, and to coerce and extort

Nygård to provide his property in the Bahamas to Defendant. This involved, in furtherance of the

Network’s Common Goal, mailing or sending or receiving by an interstate carrier statements to

disparage or damage Nygård, or associated correspondence or financial compensation. This

included the mailing of a hard drive by an agent of Defendant and Network Agents, which


                                                  10

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 12 of 33




contained false statements against Nygård, to federal agencies, including Homeland Security, the

FBI and the United States Attorney’s Office in New York, and by Defendant’s agent, Fred Smith,

mailing materials to The New York Times, as well as the provision of false information to other

media, for the purpose of convincing the media outlet to publish false information about Plaintiff.

       33.        Defendant and Network Agents violated 18 U.S.C. § 1343 by fraud and committed

the violation more than twice in the past ten years. Defendant and Network Agents violated § 1343

to execute and in furtherance of the Network’s Common Goal, by transmitted by wire, radio, or

television communication in interstate or foreign commerce, writings, signs, signals, pictures or

sounds, including:

               a. The transmission of false statements and millions of dollars to not-for-profit entities

                  and others to fund the illicit activities, including efforts procuring witnesses and

                  their false statements and fake evidence to support Defendant’s plan and the

                  Network’s Common Goal; the participation in the media broadcasting and

                  publication of false statements about Nygård, including with the CBC and The New

                  York Times, social media, and book publishers;

               b. The transmission of false statements and millions of dollars to not-for-profit entities

                  and others to fund the illicit activities, including efforts procuring witnesses and

                  their false statements and payments to others who agreed to use the Internet to

                  recruit participants to serve as such witnesses and to procure false statements

                  against Nygård, including Richette Ross using the Internet site Sistahsabused.com

                  and posting her phone number for people to contact her to procure false statements

                  against Nygård;

               c. By communicating with Defendant’s agents through email communications with


                                                    11

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 13 of 33




                  promises of payments for such false statements and for filing false claims and by

                  wiring money using Western Union or other money transfer companies for women

                  to remain in Defendant’s witness program and to have resources to assist in making

                  false claims to the authorities;

               d. Actions taken by Defendant and Network Agents, including Zack Bacon, Sarah

                  Ness, Allison Cain, and Doneth Cartwright, by using email, text messages and

                  telephone calls to communicate with individuals as part of Defendant’s witness

                  program and the procuring of false statements against Nygård, including

                  communications with individuals identified herein, and the sending of materials

                  related to Defendant’s plan and the Network’s Common Goal.

       34.        The actions taken by Defendant and Network Agents included phone calls and other

communications by Doneth Cartwright to contact women to provide false statements to The New York

Times and the federal authorities against Nygård, as well as to attorneys in an effort to support the

filing of fraudulent civil claims against Nygård; phone calls and email or other communications by

Fred Smith to participants in the enterprise regarding various aspects of the plan; March 28, 2015,

April 16, 2015 and May 3, 2015 phone calls between John DiPaolo or James Lawson and Bobo or

Toggi or others in furtherance of the Network’s Common Goal and efforts to set up Plaintiff; text

messages on May 6, 2015 between James Lawson, with Damian McLaughlin, and D&R regarding a

plan, as part of Defendant’s plan and the Network’s Common Goal, to give Bobo and Toggi a vehicle

possessing audio/video equipment to set up and secretly record Nygård; May 11, 2015 text messages

between Bobo and James Lawson regarding Defendant’s plan and the Network’s Common Goal;

Defendant and Network Agents using wire payments to send payments to Bobo and Toggi; phone

calls, text messages from TekStratex employees and contractors in the United States to the participants

in Defendant’s witness program in the United States to coerce and manipulate them into continuing
                                                     12

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 14 of 33



with the scheme; phone calls to various women by investigators including Sara Ness, Allison Cain,

Gary Marchetti, James Lawson, and others to coerce women to participate in the scheme at the risk of

being publicly damaged through the media, and/or to offer financial remuneration for assisting in the

Network’s Common Goal; a March 1, 2018 phone call between Defendant’s brother and agent Zack

Bacon and women in Defendant’s witness program, including Philincia Cleare, detailing Defendant’s

plan and the Network’s Common Goal and that Defendant and Zack Bacon wanted to facilitate the

media destroying Nygård the way the media destroyed Bill Cosby and Harvey Weinstein, followed by

a civil action that would push Nygård’s alleged sexual activities into the media, further destroying

Nygård; and by using Western Union and bank wires to send payments to individuals (including

payments to Philincia Cleare and others) involved in the witness program to procure false statements

against Nygård, influence false statements made to the media, attorneys and governmental agents.

               B. Violations of 18 U.S.C. § 1465: Issues Relating to the Production and
                  Transportation of Obscene Matters for Sale or Distribution

       35.     Defendant and Network Agents violated 18 U.S.C. § 1465 by the production and

transportation of obscene matters for distribution and committed the violation more than twice in

the past ten years. Defendant and Network Agents violated § 1465, through their knowing actions,

including through the procurement of false statements against Nygård, and the acts and actions of

Defendant’s agents, including Tazhmoye Cummings, Philincia Cleare and Jacky Jasper against

Nygård, by perpetuating false claims about sexual indiscretions and physical attributes of Plaintiff,

which were in furtherance of the Network’s Common Goal, and were authorized, directed,

initiated, prompted, funded, or ratified by Defendant and Network Agents.

               C. Violations of 18 U.S.C. §§ 1512, 1513: Issues Relating to Tampering with, or
                  Retaliating Against, a Witness, Victim, or an Informant

       36.     Defendant and Network Agents violated 18 U.S.C. § 1512 by tampering with a

witness, victim, or an informant and committed the violation more than twice in the past ten years.
                                                 13

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 15 of 33




       37.      Defendant and Network Agents violated 18 U.S.C. § 1512(a)(2) by using,

threatening or attempting physical force against witnesses to procure false statements, including

through Defendant’s witness program, with the intent to influence, delay, or prevent the testimony

of the witnesses, or their provision of an object, in official proceedings, including before the courts,

the FBI, the United States Attorney’s Office, and the Department of Homeland Security, and in

the case of Stephen Feralio, to evade legal process regarding an official proceeding in the United

States. Defendant and Network Agents also coerced certain witnesses to testify, sending guards

and investigators, including Gary Marchetti and Mark Tobias of the O’Keefe Tatigian

Investigative Agency, to ensure that they continue to perpetrate their false claims before federal

authorities.

       38.      Defendant and Network Agents violated 18 U.S.C. § 1513 by retaliating against a

witness, victim, or an informant and committed the violation more than twice in the past ten years.

Defendant and Network Agents retaliated against witnesses who opted not to continue providing

or supporting the false statements that they were paid or coerced to provide, including cutting off

their financial sustenance and arranging for an arrest of a witness, Philincia Cleare, by a co-

conspirator’s friend to ensure she remained committed to Defendant’s plan. Defendant and

Network Agents violated § 1513 by knowingly engaging in the witness program or retaliating

against witnesses against Defendant and Network Agents and threatening the bodily injury of these

witnesses or threatening to or damaging the tangible property of these witnesses, with the intent to

retaliate against the witnesses for the attendance of the witnesses at an official proceeding, or any

testimony given or any record, document, or other object produced by the witnesses in an official

proceeding, including court proceedings and FBI, United States Attorney’s Office and Department

of Homeland Security investigations.


                                                  14

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 16 of 33




               D. Violations of 18 U.S.C. § 1581: Issues Relating to Peonage; Obstructing
                  Enforcement

       39.     Defendant and Network Agents violated 18 U.S.C. § 1581 by engaging in peonage

and committed the violation more than twice in the past ten years. Defendant and Network Agents

violated § 1581 by holding witnesses in Defendant’s witness program to a condition of peonage,

coercing witnesses with expired visas, coerced financial obligations including housing and living

expenses, for which employment through the provision of false statements against Nygård was

required for the satisfaction or ongoing provision of these financial obligations. This includes

Defendant and Network Agents harboring Philincia Cleare, Tazhmoye Cummings, and Samantha

Storr in the United States, and their inclusion in Defendant’s witness program.

               E. Violations of 18 U.S.C. § 1589: Issues Relating to Forced Labor

       40.     Defendant and Network Agents violated 18 U.S.C. § 1589 by engaging in forced

labor and committed the violation more than twice in the past ten years. Defendant and Network

Agents violated § 1589 by knowingly providing or obtaining the labor or services of witnesses to

procure false statements against Nygård, including through Defendant’s witness program, by

means or threats of force or physical restraint to the witnesses or their friends. This included

through expired visas or restricted or precluded movement through Defendant’s witness on

program, or by means or threats of serious harm to those witnesses, or by means or threats of the

abuse of law or legal process to those witnesses, including through the use of expired visas; or by

means of a plan to cause the witnesses to believe that, if the witnesses did not perform such labor

or services, through the provision of false statements against Nygård, that person or another person

would suffer serious harm or physical restraint. Defendant and Network Agents knowingly

benefitted, financially or by receiving items of value, from participating in a venture that has

engaged in the providing or obtaining of labor or services by the above means, knowingly or in

                                                15

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 17 of 33




reckless disregard of the fact that the venture has engaged in the providing or obtaining of labor or

services by these means.

               F. Violations of 18 U.S.C. §§ 1590, 1592,: Issues Relating to Trafficking, and
                  Unlawful Conduct with Respect to Documents in Furtherance of Trafficking,
                  with Respect to Peonage, Slavery, Involuntary Servitude, or Forced Labor

       41.     Defendant and Network Agents violated 18 U.S.C. § 1590 by knowingly obtaining

witnesses to procure false statements, for labor or services in violation of peonage, involuntary

servitude and forced labor law, including through Defendant’s witness program, the inclusion of

aliens in Defendant’s witness program despite knowledge or reckless disregard for the expiration

of the aliens’ visas to legally remain in the United States, preventing governmental authorities

from detecting their presence, including Defendant and Network Agents harboring Philincia

Cleare, Tazhmoye Cummings, and Samantha Storr in the United States, for the purpose of

procuring false statements against Nygård and to obtain commercial advantage or private financial

gain to the detriment of Nygård.

       42.     Defendant and Network Agents violated 18 U.S.C. § 1952 by interstate and foreign

transportation in aid of racketeering enterprises and committed the violation more than twice in

the past ten years. Defendant and Network Agents violated § 1952 by traveling in interstate or

foreign commerce or using the mail or facilities in interstate or foreign commerce, with the intent

to facilitate the carrying on of unlawful activity, including extortion or bribery to procure false

statements, Defendant’s witness program, and the domestic and international transmission of

millions of dollars to not-for-profit entities, including to Waterkeeper Alliance, Inc., Save The

Bays, and Sanctuary, to fund the illicit activities, and thereafter attempted to or performed the

procurement of false statements, including through Defendant’s witness protection program and

the illicit solicitations performed by Richette Ross and others.


                                                 16

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 18 of 33




               G. Violations of 18 U.S.C. §§ 1596, 1957: Issues Relating to Additional
                  Jurisdiction in Certain Trafficking Offenses; Engaging in Monetary
                  Transactions in Property Derived from Specified Unlawful Activity

       43.     Defendant and Network Agents violated 18 U.S.C. § 1596 by the laundering of

monetary instruments and committed the violation more than twice in the past ten years. This

includes utilizing not-for-profit entities to funnel payments to individuals to make false statements.

Defendant and Network Agents violated § 1596 by knowing that property involved in a financial

transaction represents the proceeds of unlawful activity, attempted to or conducted such a

transaction which involved the proceeds of the unlawful activity with the intent to promote the

carrying on of the unlawful activity including through payments improperly funneled through not-

for-profit entities for use for Defendant’s witness program and the procurement of false statements

against Nygård.

       44.     Defendant and Network Agents violated 18 U.S.C. § 1957 by engaging in monetary

transactions in property derived from the unlawful activity that violated 18 U.S.C. § 1596 and

committed the violation more than twice in the past ten years. Defendant and Network Agents

violated § 1957 by knowingly attempting to or engaging in a monetary transaction in criminally

derived property of value greater than $10,000, derived from the unlawful activity that violated 18

U.S.C. § 1596, the offense took place in and outside the United States, but Defendant is a United

States person, including through the deposit, withdrawal, or transfer, in or affecting interstate

commerce, of a monetary instrument by, through, or to a financial institution, including making

payments through various entities, incorporating not-for-profit entities, to further Defendant’s plan

and the Network’s Common Goal despite the prohibition of using those entities for that purpose,

including through payments improperly funneled through not-for-profit entities to be used for

Defendant’s witness program and the procurement of false statements against Nygård. These


                                                 17

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 19 of 33




include payments made directly to witnesses and payments made to recruiters such as Richette

Ross, who convinced women and girls to make false statements against Plaintiff, including

providing instructions as to what to say and providing information about Plaintiff to make such

statements more believable.

               H. Violations of 18 U.S.C. § 2314: Issues Relating to the Transportation of Stolen
                  Goods, Securities, Moneys, Fraudulent State Tax Stamps, or Articles used in
                  Counterfeiting

       45.     Defendant and Network Agents violated 18 U.S.C. § 2314 by transporting in

interstate or foreign commerce stolen goods exceeding $5,000 in value and committed the

violation more than twice in the past ten years. Defendant and Network Agents violated § 2314 by

transmitting in interstate or foreign commerce such goods or merchandise, knowing the goods or

merchandise were stolen, converted or taken by fraud; including the transmitting of videos stolen,

converted or taken by fraud by Stephen Feralio, working with Defendant, and his provision of

videos stolen, converted or fraudulently taken from Nygård to provide to Defendant and Network

Agents, videos and other materials sent by or to Jacky Jasper and posted online, against Nygård,

which were in furtherance of the Network’s Common Goal, and were authorized by Defendant

and Network Agents, and documents stolen or procured by fraud from Nygård that Defendant and

Network Agents obtained, including documents submitted to the Department of Homeland

Security. Moreover, videos wrongfully withheld by Stephen Feralio were provided to the CBC and

other media outlets, including the producers of the Discovery Plus documentary published about

Plaintiff.

               I. Violations of 8 U.S.C. § 1324: Issues Relating to Bringing in and Harboring
                  Certain Aliens

       46.     Defendant and Network Agents violated 8 U.S.C. § 1324 by knowingly or in

reckless disregard of aliens coming to the United States in violation of law, attempting to or

                                               18

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 20 of 33




shielding from detection the aliens, by inducing aliens to come to the United States, knowingly or

in reckless disregard of the fact that such coming to violates the law; engaging in a conspiracy to

commit and aiding or abetting the commission of the preceding acts, including through

Defendant’s witness program, the inclusion of aliens in the witness program despite knowledge or

reckless disregard for the expiration of the aliens’ visas to legally remain in the United States,

preventing governmental authorities from detecting their presence, including Defendant and

Network Agents harboring Philincia Cleare, Tazhmoye Cummings, and Samantha Storr in the

United States, done for the purpose of procuring false statements against Nygård and to obtain

commercial advantage or private financial gain to the detriment of Nygård. These statements

underlie the media stories, the civil litigation and the criminal prosecution taken against Plaintiff.

       47.     Defendant and Network Agents violated 8 U.S.C. § 1324a by unlawfully employing

aliens and committed the violation more than twice in the past ten years. Defendant and Network

Agents violated § 1324a by hiring or continuing to employ in the United States aliens knowing the

aliens are unauthorized for that employment, including through Defendant’s witness program, the

inclusion of aliens in the witness program despite knowledge or reckless disregard for the

expiration of the aliens’ visas to legally remain in the United States, preventing governmental

authorities from detecting their presence, including Defendant and Network Agents harboring

Philincia Cleare, Tazhmoye Cummings, and Samantha Storr in the United States, for the purpose

of procuring false statements against Nygård and to obtain commercial advantage or private

financial gain to the detriment of Nygård. Some of these women were transported to New York at

Defendant’s behest to complete the Network’s Common Goal.

               J. Issues Relating to Commercial Bribery and Coercion/Extortion (Under New
                  York Law)

       48.     Defendant and Network Agents engaged in commercial bribery under New York

                                                 19

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 21 of 33




law and committed the violation more than twice in the past ten years. Defendant and Network

Agents engaged in commercial bribery under New York law by agreeing to or conferring a benefit

upon an employee or agent or fiduciary of Nygård, with the intent to influence his conduct in

relation to the affairs of Nygård, and the value of the benefit agreed to or conferred exceeded

$1,000 and caused economic harm to Nygård over $250, including offering to or conferring over

$1,000 to Stephen Feralio, who worked for Nygård, without the consent of Nygård, to influence

Stephen Feralio’s conduct in relation to Nygård’s affairs, and caused more than $250 in harm to

Nygård, including the transmitting of the videos stolen, converted or taken by fraud by Stephen

Feralio, working with Defendant or as an agent of the Network, and his provision of videos stolen,

converted or fraudulently taken from Nygård to provide to Defendant and Network Agents, and

including James Lawson and JDL & Associates Consulting Corp.’s coercion of Nygård’s

employees to provide false statements against Nygård, including through Defendant’s witness

program, and including Jerry Forrester paying two property managers who were employed by

Nygård to engage in improper conduct and appear in a CBC program to falsely assert that they

assisted a Nygård associate to escape from Nygård, and the bribery procured by Defendant and

Network Agents, including Stephen Davis and Jerry Forrester, resulted in the CBC’s Fifth Estate

Program suggesting that Nygård was guilty of sexual misconduct in New York and at Nygård Cay.

Stephen Feralio further provided videos for use by the CBC and for use in the Discovery Plus

program designed to damage Plaintiff.

       49.     Defendant and Network Agents engaged in coercion/extortion under New York law

and committed the violation more than twice in the past ten years. Defendant and Network Agents

engaged in coercion/extortion under New York law by compelling or inducing persons to abstain

from or engage in conduct which the persons legally can abstain from or engage in, through


                                               20

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 22 of 33




instilling in them a fear that, if the demand is not complied with, Defendant and Network Agents

will engage in other conduct constituting a crime or perform any other act which would not in

itself materially benefit the persons but is calculated to harm Nygård materially with respect to his

business, reputation or relationships, and committed the crime by instilling in the victim a fear that

he or she will cause physical injury to a person or cause damage to property, or compelling or

inducing the persons to commit a felony, including through Defendant’s witness program, by

means or threats of force or physical restraint to the witnesses, including through expired visas or

restricted or precluded movement through the witness program, or by means of threats of or serious

harm to those witnesses, or by threats of or abuse of law or legal process to those witnesses,

including through the use of expired visas; or by means of a plan to cause the witnesses to believe

that, if the witnesses did not perform such labor or services, through the provision of false

statements against Nygård, that person or another person would suffer serious harm or physical

restraint, including through the submission of false statements to the FBI and the Department of

Homeland Security. Further, Defendant’s agents made clear to Philincia Cleare, by arranging her

arrest in Georgia, that unless she cooperated with the scheme, she could be arrested and deported

back to the Bahamas.

    II.         INJURY TO NYGÅRD

          50.     The immediate and irreparable harm of Defendant and Network Agents’

misconduct, through his funding, instructing, directing, and orchestrating of the collaborative and

cooperative efforts of the Network, in violation of 18 U.S.C. § 1962, has directly and indirectly

caused injury and damage to Nygård.

          51.     Defendant and Network Agents’ actions caused:

                  a. Nygård losing business contracts and loans, including anticipated deals with
                     Dillard’s in connection with a new company he formed in the United States, as

                                                 21

258651167v.1
      Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 23 of 33




                        well as deals with certain other entities;
                   b. Loss of real property, including Nygård Cay which was seized pursuant to false
                      statements made by Defendant’s agents;
                   c. Devaluation of Nygård’s intellectual property rights, including the devaluation
                      of Plaintiff’s name, image, signature and likeness that had previously been
                      licensed for use in the United States and Worldwide, which no longer has any
                      positive value;
                   d. Damage to the personal property of Nygård, including damage to the property
                      right of goodwill associated with his famous name, damage via Nygård’s
                      property right in lost business opportunities, damage to Nygård’s professional
                      reputation, and damage to Nygård’s property right to pursue his chosen
                      profession, including personal appearance fees, design fees, marketing fees, and
                      fees earned through the use of his name, likeness, image and signature, and lost
                      business opportunities through newly established entities he was forming with
                      Dillard’s and other entities;
                   e. Damage via the incurrence of professional reputation, public relations, legal and
                      other fees in the United States and elsewhere, including payment to public
                      relations specialists, social media contractors, investigators and lawyers to
                      remediate the damage due to the actions of Defendant, including and
                      concerning the damage due from Jacky Jasper’s columns, Defendant’s targeted
                      social media and mainstream media attacks, Defendant’s initiated investigation
                      by the FBI, U.S. Attorney’s Office, Department of Homeland Security, the New
                      York Times and other media outlets; and
                   f. Loss of liberty through the arrest and continued incarceration of Nygård.

                A. Lost Business Contracts and Loans

          52.      On February 25, 2020, as a result of the efforts of Defendant and Network Agents,

including actions taken by or on behalf of the Witness Protection Enterprise, “[f]ederal agents”

“raided the California and New York offices of [Nygård], who was recently sued by 10 women

accusing him … of rape and sex trafficking ….Hours after the raids, Nygård ‘made the decision

to step down as chairman of the Nygård Companies and [] divest his ownership interest’.”1 This

announcement “came after a major client, Dillard’s department stores, said it would no longer

carry [Nygård’s] fashion line.”2 In addition to the end of Nygård’s business relationship with


1
    See https://www.law360.com/articles/1247279/feds-raid-fashion-mogul-peter-Nygard-s-ny-calif-offices
2
    See https://www.nytimes.com/2020/02/25/us/peter-Nygard-international-fbi-raid.html.
                                                        22

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 24 of 33




Dillard’s, several other retailers cut their ties with Nygård as a result of the actions taken by

Defendant and Network Agents in furtherance of the Network’s Common Goal. For example, a

media report stated that a “clothing store in Kentville is pulling some of its most popular lines to

make a point,” and its owners “have decided to stop selling brands owned by [Nygård] after a

class-action lawsuit was filed Feb. 13 on behalf of 10 women alleging that Nygård sexually

assaulted them.” “This includes: Tan Jay, Alia, Nygard & Nygard Slims,” and “While these brands

have been popular at Phinneys and often best-sellers, in good conscience, we cannot support Mr.

Nygård’s brands.”3

       53.        Plaintiff was in the process of establishing a new entity in which he was going to

have dealings with Dillard’s in the United States. As a result of Defendant’s actions and the

resulting activities, this deal was scuttled and the project was unable to proceed.

       54.        On March 23, 2020, Robert L. Dean, the Executive Vice President and Managing

Director of White Oak Commercial Finance LLC, submitted a Declaration to the U.S. Bankruptcy

Court further explaining the ramifications of the filing of the Jane Does litigation in the Southern

District of New York (which was financed by Defendant or one of the agents within the Network),

the federal raids on the California and New York offices of Nygård, and the decision by Dillard’s

to terminate its relationship with Nygård, including the cancellation and rejection of current orders.

These events, all resulting from the orchestrated actions designed by, funded by, or arranged by

Defendant and Network Agents, caused damage to Nygård.

               B. Loss of Real Property

       55.        As a result of false statements procured by Defendant’s agents and through actions

taken by Defendant’s agents, Plaintiff’s Nygård Cay property was seized and held hostage until he


3
 See https://www.capebretonpost.com/news/provincial/kentville-clothing-store-pulls-some-popular-brands-amid-
disturbing-allegations-against-fashion-mogul-peter-Nygard-414169/.
                                                      23

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 25 of 33




paid millions of dollars. During the seizure and occupation by Defendant’s agents, the property

was damaged, including physical damage to the property, its buildings, and personal effects.

               C. Devaluation of Nygård’s Intellectual Property Rights

       56.        Prior to the actions undertaken by Defendant and those pursuing the Network’s

Common Goal, Plaintiff’s name, image and likeness, and marketing opportunities, had a value

well in excess of $100 million. Plaintiff’s name adorned several companies he owned directly and

indirectly, and his face and signature were prominently featured in advertising campaigns that

produced revenue for Plaintiff. Not only did Plaintiff use his name with fashion companies, but

his name had value in other industries, including biotechnology. As a result of Defendant’s actions

and those pursuing the Network’s Common Goal, Plaintiff’s name, image, likeness and signature

has been devalued so much so that is has no appreciable value.

               D. Damage to the Personal Property of Nygård

       57.        As a result of the actions of Defendant and those pursuing the Network’s Common

Goal, Plaintiff sustained significant damage to his personal property including the loss of his

personal property at Nygård Cay that resulted from the wrongful occupation and damage; loss of

property that was seized by the U.S. Government as a result of false statements made to them at

Defendant’s behest, including the loss of property that was seized from Plaintiff’s offices in

California and New York, his cell phone that was seized in Minnesota in February 2020, his

vehicles in California, photographs and other memorabilia, the diminution in value of other assets

held by Plaintiff, and his personal effects that were taken from his offices around the world by the

Receiver appointed in Canada.

               E. Damage via Incurring Professional Fees

       58.        As a result of the false statements and other fabricated information procured by


                                                  24

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 26 of 33




Defendant and Network Agents, a Bahamian Court issued an injunction and a contempt order

against Nygård, which called for his incarceration and resulted in massive fines. The basis of these

false statements arose from the entry into evidence of false statements about Nygård’s use of

documents supporting the disclosure of the conspiracy against Nygård. These documents were

claimed to have been previously subjected to an injunction in the Bahamas. Despite the

impossibility of the claim that Nygård was using the enjoined documents, Defendant and Network

Agents continue to seek to hold Nygård responsible for use of documents, which were not enjoined

and were not used, and the fines are accumulating.

       59.        As a result of the wrongful actions of Defendant and the Network Agents, including

in connection with the media and social media publications, Plaintiff had to retain the services of

various investigators, public relations and crisis management experts, social media contractors and

attorneys to attempt to remediate the damage being caused by Defendant and the Network Agents

in spreading false information in the media and social media, as well as to business acquaintances

and personal acquaintances. The cost of these professionals resulted in the expenditure of millions

of dollars, and is continuing.

               F. Loss of Liberty

       60.        As a result of the false statements and other fabricated information procured by

Defendant and Network Agents and provided to federal agents, the federal authorities proceeded

with convening a grand jury whereat this false information was used to obtain an indictment of

Nygård. This indictment was then used to obtain an arrest warrant for Nygård’s arrest in Canada,

seeking extradition to the U.S.

       61.        On or about December 14, 2020, Nygård was arrested in Canada.

       62.        The Record of the Case for Prosecution, which relies at least in part on the false


                                                  25

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 27 of 33




statements and other fabricated information procured by Defendant and Network Agents, is being

used as the basis to keep Nygård incarcerated in Canada, and therefore unable to capitalize on his

business ventures. Moreover, the Record of the Case for Prosecution was presented to the

Canadian court, and presumably, was considered when denying Nygård bail, thus further depriving

him of his liberty and the pursuit of happiness.

                                     CAUSES OF ACTION

         COUNT I – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        63.    Plaintiff incorporates by reference the preceding paragraphs as if set forth herein.

        64.    Defendant’s conduct alleged herein is extreme and outrageous. Defendant intended

to cause, or disregarded a substantial probability of causing, severe emotional distress to Nygård.

After Nygård declined to sell to Defendant the adjacent property Nygård owned in the Bahamas,

Defendant utilized his enormous financial resources and connected agents to publicly destroy

Nygård’s professional and personal reputation, livelihood, fashion empire, and even personal

freedom through arrest and imprisonment.

        65.    A direct causal connection exists between Defendant’s conduct and the utter

destruction and damage to Nygård. Without Defendant unleashing his financial fortune and

associated agents to destroy Nygård, including through Defendant’s witness program, Nygård

would not have had to endure all of the destructive events that destroyed his reputation, livelihood,

fashion empire and personal freedom and caused him severe emotional distress.

                      COUNT II – TORTIOUS INTERFERENCE WITH
                        PROSPECTIVE ECONOMIC ADVANTAGE

        66.    Plaintiff incorporates by reference the preceding paragraphs as if set forth herein.

        67.    Plaintiff is engaged in the fashion business and, until the ramifications of

Defendant’s misconduct had existing and prospective business relationships with consumers that

                                                   26

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 28 of 33




did or may purchase Plaintiff’s fashion brands and wholesalers and retailers, including major

department stores carry, or may carry, Plaintiff’s fashion brands. Nygård’s marketing livelihood,

and his name and likeness also had considerable value and marketability in the fashion world,

including with major and boutique fashion retailers. Plaintiff previously benefitted from this value.

        68.    Defendant and others acting with him or on his behalf interfered with Plaintiff’s

business relationships, including Nygård’s opportunities to continue to serve in various companies

involved in the fashion business, as well as new ventures, as Defendant’s conduct necessitated

Defendant’s resignation or removal, and the disappearance of the opportunities to market Nygård’s

image, and sell the Nygård fashion brands.

        69.    Defendant and these other individuals, knowingly and with malice, established,

provided content for, or encouraged witnesses to provide false statements, including content for

the Sistahsabused.com domain. The website contains disparaging content about Plaintiff. This

content includes falsified accusations against Plaintiff, including encouraging actual or prospective

consumers to not purchase Plaintiff’s fashion products, and dissuading a department store

customer from continuing its business relationship with him by ceasing to carry his fashion

products. This includes the dropping of Plaintiff’s fashion line by Dillard’s, the largest client of

Plaintiff’s, and other retailers, and failing to consummate anticipated deals with Dillard’s in

connection with a new company he formed in the United States.

        70.    Defendant and these other individuals, knowingly and with malice, established,

provided content for, or encouraged purported witnesses to provide false statements, including

content for The New York Times, the CBC, DiscoveryPlus, Chris Hanson, The Tamron Hall Show,

The Dr. Oz Show, and other media outlets, and through public statements and press releases by

individuals such as counsel retained to bring lawsuits in New York against Plaintiff. Based upon


                                                 27

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 29 of 33




statements made by the reporters to numerous witnesses interviewed to date and the stated goal of

trying to bring down Nygård, the news stories and press releases unleashed against Nygård

contained disparaging content about Nygård. This content includes falsified accusations against

Nygård. These accusations have no legitimate purpose and are designed to injure Nygård in his

business relationships with consumers and entities that sell his fashion brands, and use his

marketing value, name and likeness.

        71.    Defendant intentionally sought to frustrate the benefits that Nygård reasonably

expected through the sale of the Nygård’s fashion brands and his personal marketing value to

consumers and retailers that carry his brands, and use his name and likeness. Nygård had a

reasonable expectation that Nygård and these consumers and retailers would have entered into

business and contractual relationships, with economic benefits to Nygård. Defendant wrongfully

and intentionally prevented these relationships from developing. As a result, Nygård will not be

able to enjoy the benefit of his bargain in selling his fashion brands and market his name and

likeness to current and prospective future consumers and retailers that carry his brands, and

monetizing his name and likeness.

        72.    Nygård has been wrongfully prevented from expanding or continuing his business

relationships with consumers or entities that carry or may carry his fashion brands, or use his name

and likeness, as a result of Defendant’s wrongful conduct. Nygård lost a long-standing client and

expansion of business with Canadian retailers into the United States, harming Nygård, including

business located in New York. This includes Dillard’s, his largest client, dropping the fashion line

of Nygård and scuttling a new deal. This also resulted in Nygård’s resignation from companies

involved in his fashion business, and collapse of his marketing value. Nygård’s indictment and

imprisonment destroyed any opportunity for future business for Nygård and destroyed his fashion


                                                28

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 30 of 33




line, and the value in his name and likeness.

          73.   As a proximate cause of the wrongful conduct, Nygård’s prospective and existing

business relationships have been tortiously harmed, and Nygård has been significantly and

irreparably injured in an amount to be determined at trial. Nygård has suffered quantifiable

reputational and financial damages though the diminishment of ongoing and prospective customer

and business relationships.

          74.   As a result of Defendant’s willful and wanton conduct, which was in reckless

disregard for Nygård’s rights, and which showed a high degree of moral turpitude, Nygård is

entitled to punitive damages in an amount to be determined at trial.

          75.   If Defendant’s conduct is not enjoined, it will cause further irreparable harm to

Nygård.

                              COUNT III – ABUSE OF PROCESS

          76.   Plaintiff incorporates by reference the preceding paragraphs as if set forth herein.

          77.   Defendant caused legal process to be issued against Plaintiff in the lawsuits alleged

herein that were filed against Plaintiff, and intended to harm Plaintiff without justification or

excuse.

          78.   Defendant used legal process in an improper manner to obtain a collateral objective

against Plaintiff. Defendant misused legal process in the lawsuits that were filed against Plaintiff

to obtain and utilize the false statements against Plaintiff, precipitate the coercion of witnesses and

obtaining of additional false statements against Plaintiff, to coerce and cause businesses and

customers not to do business with Plaintiff, and to refrain from and cease doing business with

Plaintiff, and to cease to use his name and likeness or utilize his marketing value. This included

influencing Dillard’s, Plaintiff’s largest client, and others to stop carrying the Nygård fashion


                                                  29

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 31 of 33




brands, scuttled a new deal with Dillard’s, and forced Nygård’s resignation from companies

associated with his fashion business. Defendant further used legal process in an improper manner

to extort Nygård to relinquish his property in the Bahamas.

        79.    Defendant’s purpose of this process was to achieve an end that was not legally

obtainable, with an ulterior motive and with malice. Defendant acted with a conscious disregard

for the rights of Plaintiff because his ulterior purpose in misusing legal process was: (1) harassing

and damaging Plaintiff through the utilization and obtaining of false statements against Plaintiff to

damage Plaintiff’s business, good will, reputation, marketing value, and ability to utilize the

Nygård name; (2) harassing and damaging Plaintiff through coercing and causing businesses and

customers not to do business with Plaintiff, to refrain from and cease carrying and selling the

fashion brands associated with Plaintiff, and to refrain from and cease using his name and likeness,

or utilize his marketing value; and (3) harassing and extorting Nygård to resign his positons from

companies associated with his fashion business and to turn over his property in the Bahamas to

Defendant.

        80.    Defendant’s conduct was a substantial factor in causing Plaintiff’s damages, and

the depravity of Defendant’s conduct fulfills the requirements for an award of exemplary damages.

                      COUNT IV VIOLATIONS OF 18 U.S.C. § 1962(C)

        81.    Plaintiff incorporates by reference the preceding paragraphs as if set forth herein.

        82.    18 U.S.C. § 1964(c) provides a private right of action to any person whose business

or property is injured by reason of a violation of the activities prohibited by 18 U.S.C. § 1962.

        83.    Defendant has: (1) violated 18 U.S.C. § 1962; (2) Plaintiff has sustained injury to

business or property; and (3) the injury was caused by the violation of 18 U.S.C. § 1962.

        84.    As demonstrated in the above allegations, Defendant and those acting in concert


                                                 30

258651167v.1
      Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 32 of 33




with him committed (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity.

         85.    Defendant acted in concert with, and ratified the conduct alleged to have been done

by others in this Second Amended Complaint.

        WHEREFORE, Plaintiff Peter Nygård demands judgment in his favor and against

Defendant Louis M. Bacon, as follows:

(1)      Awarding actual damages as will be determined at trial;

(2)      Awarding treble damages, attorney fees, interest and other relief provided by statute;

(3)      Preliminarily and permanently enjoining Defendant Louis Bacon and those acting in

         concert with him from paying or conferring benefits upon, or threatening individuals to

         make false statements to be used against Plaintiff in legal proceedings, anticipated legal

         proceedings, reports to authorities, and the dissemination of defamatory statements on line,

         in print publications, on television and any other media;

(4)      Awarding punitive damages; and,

(5)      Such other and further relief as this Court deems just and proper.

                                   JURY TRIAL DEMANDED

         Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury of any

and all issues in this action so triable as of right.

Dated: White Plains, New York                   WILSON, ELSER, MOSKOWITZ,
       September 10, 2021                       EDELMAN & DICKER LLP

                                                 /s/ David M. Ross
                                                David M. Ross, Esq., admitted pro hac vice
                                                1500 K Street, N.W., Suite 330
                                                Washington, DC 20005
                                                Tel: (202) 626-7660
                                                Fax: (202) 626-3606
                                                david.ross@wilsonelser.com

                                                  31

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-1 Filed 09/10/21 Page 33 of 33




                                    Cynthia S. Butera, Esq.
                                    Rebecca R. Gelozin, Esq.
                                    1133 Westchester Avenue
                                    White Plains, NY 10604
                                    Tel: (914) 872-7000
                                    Fax: (914) 323-7001
                                    cynthia.butera@wilsonelser.com
                                    rebecca.gelozin@wilsonelser.com

                                    Counsel for Plaintiff Peter Nygård




                                      32

258651167v.1
